     Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 1 of 13 Page ID #:1




 1 Daniel M. Cislo, Esq., No. 125,378
      dancislo@cislo.com
 2 David  B. Sandelands, Esq., No. 198,252
      dsandelands@cislo.com
   CISLO & THOMAS LLP
 3 12100  Wilshire Blvd., Suite 1700
   Los Angeles,   California 90025
 4 Telephone: (310)    979-9190
 5 Telefax:  (310) 394-4477

 6 Attorneys
   MR. T
              for Plaintiff,

 7
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12 MR.T, an Individual,                     ) Case No. 2:19-cv-07286
                                            )
13            Plaintiff,                    ) COMPLAINT FOR:
                                            )
14           vs.                            )   (1) FALSE DESIGNATION OF
                                            )       ORIGIN AND FALSE
15                                          )       REPRESENTATION UNDER
      LEAFLY HOLDINGS, INC., a              )       SECTION 43(A) OF THE
16    Washington corporation, and Does 1-9, )       LANHAM ACT
      inclusive,                            )
17                                          )   (2) COMMON LAW
                 Defendants.                )       TRADEMARK
18                                          )       INFRINGEMENT; AND
                                            )
19                                          )   (3) VIOLATION OF RIGHT OF
                                            )       PUBLICITY UNDER STATE
20                                          )       LAW
                                            )
21                                          ) DEMAND FOR JURY TRIAL
22
23
24
25
26
27
28
                                                                                              Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 2 of 13 Page ID #:2




                                                                                         1           Plaintiff Laurence Tureaud (“Mr. T”) hereby alleges as follows:
                                                                                         2
                                                                                         3                               JURISDICTION AND VENUE
                                                                                         4
                                                                                         5            1.     This is an action for false designation of origin and false
                                                                                         6      representation under the Lanham Act, common law trademark infringement, and
                                                                                         7      violation of right of publicity under California Civil Code § 3344 against
                                                                                         8      defendants Leafly and Does 1-9, collectively (“Defendants”).
                                                             Facsimile: (310) 394-4477




                                                                                         9
                                                                                         10
                                                                                                      2.     Plaintiff Mr. T seeks injunctive relief, as well as attorneys’ fees and
                                                                                         11
CISLO & THOMAS LLP




                                                                                                costs of suit, against Defendants for false designation of origin and false
                                         Los Angeles, CALIFORNIA 90025




                                                                                         12
                                              12100 Wilshire Blvd.




                                                                                                representation under the Lanham Act, common law trademark infringement, and
            Attorneys at Law




                                                                                         13
                                                 www.cislo.com
                                                  SUITE 1700




                                                                                                violation of Plaintiff’s right of publicity pursuant to California state law, for
                                                                                         14
                                                                                                Defendants use of the mark Mrt on cannabis products which Plaintiff alleges is
                         Telephone: (310) 979-9190




                                                                                         15
                                                                                                confusingly similar to Plaintiff’s MR. T mark. Plaintiff does not seek money
                                                                                         16
                                                                                                damages against Defendants.
                                                                                         17
                                                                                         18
                                                                                         19           3.     The false designation of origin and false representation claims arise
                                                                                         20     under the Federal Trademark Act (“The Lanham Act”) of July 5, 1946, as
                                                                                         21     amended, 15 U.S.C. §§ 1051 et seq. The trademark infringement claim arises
                                                                                         22     under common law and the right of publicity claim arises under California Civil
                                                                                         23     Code § 3344.
                                                                                         24
                                                                                         25
                                                                                                      4.     This Court has subject matter jurisdiction over the federal claim
                                                                                         26
                                                                                                pursuant to 28 U.S.C. §§ 1331 and 1338(a) as it arises under Acts of Congress
                                                                                         27
                                                                                                related to trademarks. The Court has subject matter jurisdiction over the
                                                                                         28
                                                                                                common law trademark infringement claim and the state violation of right of
                                                                                                                                          2
                                                                                              Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 3 of 13 Page ID #:3




                                                                                         1      publicity claim pursuant to 28 U.S.C. § 1367, as the facts giving rise to those
                                                                                         2      claims arise from the same common nucleus of operative facts.
                                                                                         3
                                                                                         4            5.     This Court has personal jurisdiction over Leafly as it is doing
                                                                                         5      business in this judicial district by operating the website, www.leafly.com, which
                                                                                         6      advertises, displays, provides information about cannabis strains, and provides a
                                                                                         7      connection for users to dispensaries that carry the exact strains they are looking
                                                                                         8      for, including dispensaries in Los Angeles. In fact, the website claims that the
                                                             Facsimile: (310) 394-4477




                                                                                         9      cannabis product available, that is, the offending listing for the Mr. T phenotype
                                                                                         10     of cannabis, is available only for a limited time at Buds & Roses in Los Angeles,
                                                                                         11     see https://www.leafly.com/hybrid/mr-tusk. It is also believed that Leafly has
CISLO & THOMAS LLP


                                         Los Angeles, CALIFORNIA 90025




                                                                                         12     sold and is selling products to customers in this judicial district by way of
                                              12100 Wilshire Blvd.
            Attorneys at Law




                                                                                         13     Leafly’s website.
                                                 www.cislo.com
                                                  SUITE 1700




                                                                                         14
                         Telephone: (310) 979-9190




                                                                                         15           6.     Venue is proper in this judicial district pursuant to 28 U.S.C.
                                                                                         16     § 1391(b) because Leafly committed acts of infringement and violated Mr. T’s
                                                                                         17     right of privacy in this judicial district.
                                                                                         18
                                                                                         19                                           PARTIES
                                                                                         20
                                                                                         21           7.     Plaintiff Laurence Tureaud (“Mr. T”) is an individual residing in
                                                                                         22     Los Angeles County, California. Mr. T is seeking injunctive relief with respect
                                                                                         23     to his claims presented in this complaint. Mr. T is not seeking monetary
                                                                                         24     damages on his claims to prevent Leafly from receiving a defense of its claims
                                                                                         25     from any insurance carrier, and the amount of economic damages is not known.
                                                                                         26
                                                                                                      8.     Defendant Leafly Holdings, Inc. (“Leafly”) is a Washington
                                                                                         27
                                                                                                corporation, having its principal place of business at 71 Columbia Street, Suite
                                                                                         28
                                                                                                200, Seattle, WA 98104.
                                                                                                                                              3
                                                                                              Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 4 of 13 Page ID #:4




                                                                                          1
                                                                                          2           9.     The defendants named herein as Does 1 through 9, inclusive are
                                                                                          3     unknown to Plaintiff Mr. T, who therefore sues such “Doe” defendants by such
                                                                                          4     fictitious names. Plaintiff is informed, believes and thereon alleges that each
                                                                                          5     fictitiously named “Doe” defendant is in some manner, means or degree
                                                                                          6     responsible for the events and happenings herein alleged. Plaintiff will amend
                                                                                          7     this complaint to assert the true names and capacities of the fictitiously
                                                                                          8     designated “Doe” defendants when the same have been ascertained.
                                                             Facsimile: (310) 394-4477




                                                                                          9
                                                                                         10
                                                                                                      10.    Plaintiff Mr. T is informed and believes and thereon alleges that
                                                                                         11
CISLO & THOMAS LLP




                                                                                                defendants Leafly and Does 1 through 9 sell and falsely advertise cannabis
                                         Los Angeles, CALIFORNIA 90025




                                                                                         12
                                              12100 Wilshire Blvd.




                                                                                                products under the mark Mrt which infringes upon Plaintiff’s Mr. T mark in
            Attorneys at Law




                                                                                         13
                                                 www.cislo.com
                                                  SUITE 1700




                                                                                                violation of state and federal trademark law.
                                                                                         14
                         Telephone: (310) 979-9190




                                                                                         15
                                                                                         16           11.    Plaintiff Mr. T is informed and believes, and thereon alleges, that in
                                                                                         17     performing the abovementioned acts Defendants Leafly and Does 1 through 9,
                                                                                         18     inclusive, and each of them, were the actual, implied or ostensible agents,
                                                                                         19     servants, employees, partners, joint venturers, alter egos and/or co-conspirators
                                                                                         20     of one another, and were at all relevant times described herein acting on behalf
                                                                                         21     of one another within the course and scope of such agency, servitude,
                                                                                         22     employment, partnership, joint venture, alter ego relationship and/or conspiracy.
                                                                                         23     Plaintiff is further informed and believes, and thereon alleges, that each
                                                                                         24     defendant, whether expressly or fictitiously named, committed the acts or
                                                                                         25     omissions described herein with the full knowledge, consent, authority and/or
                                                                                         26     ratification of some or all of the other defendants.
                                                                                         27 ///
                                                                                         28 ///

                                                                                                                                         4
                                                                                              Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 5 of 13 Page ID #:5




                                                                                         1                                 FACTUAL ALLEGATIONS
                                                                                         2
                                                                                         3            12.   Plaintiff Mr. T, an individual located in Sherman Oaks, California is
                                                                                         4      widely known throughout the world as an actor, entertainer, and motivational
                                                                                         5      speaker.
                                                                                         6
                                                                                                      13.   Mr. T is the exclusive owner of his persona, including his name,
                                                                                         7
                                                                                                nickname, voice, image, performing style, distinctive character, and likeness.
                                                                                         8
                                                             Facsimile: (310) 394-4477




                                                                                         9            14.   Mr. T has licensed his name and image for use in connection with
                                                                                         10     the sale of numerous products and memorabilia tied to his past performances,
                                                                                         11     well-known, quotations, and in general his positive motivational character,
CISLO & THOMAS LLP


                                         Los Angeles, CALIFORNIA 90025




                                                                                         12     products and memorabilia including clothing such as shirts, sweatshirts, jackets,
                                              12100 Wilshire Blvd.
            Attorneys at Law




                                                                                         13
                                                 www.cislo.com




                                                                                                and hats, pillows, action figures, posters, household products, and the like.
                                                  SUITE 1700




                                                                                         14
                                                                                                      15.   Mr. T has been Plaintiff’s official name starting on or around April
                         Telephone: (310) 979-9190




                                                                                         15
                                                                                         16     5, 1982 and since then, has been using the name Mr. T and the trademark MR. T
                                                                                         17     in connection with his third party licensing endeavors since at least 1981, a
                                                                                         18     period of over 38 years.
                                                                                         19
                                                                                         20           16.   Mr. T has authorized substantial marketing and promotion of MR. T
                                                                                         21     branded products via his duly authorized licensees, leading to substantial sales
                                                                                         22     volume, critical acclaim, and widespread public recognition of the MR. T
                                                                                         23     licensed products.
                                                                                         24
                                                                                         25           17.   As a result, Mr. T’s MR. T trademark is well known throughout the
                                                                                         26     United States, and Mr. T has developed substantial goodwill and recognition
                                                                                         27     among his customers and the public at large in his MR. T trademark and
                                                                                         28     products.

                                                                                                                                        5
                                                                                              Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 6 of 13 Page ID #:6




                                                                                         1
                                                                                         2            18.    Regarding Mr. T’s public persona, he is an actor and television
                                                                                         3      personality and a retired professional wrestler. He is known for his roles in the
                                                                                         4      television series The A-Team and Silver Spoons, and the movie Rocky III,
                                                                                         5      released in 1982.
                                                                                         6
                                                                                         7            19.    As a professional wrestler, he was Hulk Hogan’s partner at the
                                                                                         8      World Wrestling Federation’s WrestleMania.
                                                             Facsimile: (310) 394-4477




                                                                                         9
                                                                                         10           20.    Since the 1980’s to the present, Mr. T has continued to uphold his
                                                                                         11     positive, motivational, and upstanding persona by engaging activities and events
CISLO & THOMAS LLP


                                         Los Angeles, CALIFORNIA 90025




                                                                                         12     that support all people, including children and those in need.
                                              12100 Wilshire Blvd.
            Attorneys at Law




                                                                                         13
                                                 www.cislo.com
                                                  SUITE 1700




                                                                                         14           21.    Leafly is using Mr. T’s persona and trademark on its website
                         Telephone: (310) 979-9190




                                                                                         15     https://www.leafly.com/hybrid/mr-tusk, a copy of the use is below:
                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20           22.    By letter dated February 13, 2019 from his attorneys, Mr. T
                                                                                         21     previously advised Leafly of Mr. T’s rights to the MR. T trademark and Mr. T’s
                                                                                         22     right of publicity and demanded that Leafly stop the offending activity. A true
                                                                                         23     and correct copy of the letter is attached as Exhibit 1 to this complaint. Leafly
                                                                                         24     responded on February 27, 2019 and did not comply with the demands made in
                                                                                         25     the letter, requiring Mr. T to bring this action to enforce Mr. T’s rights. A true
                                                                                         26     and correct copy of the letter is attached as Exhibit 2 to this complaint.
                                                                                         27
                                                                                                      23.    By letter dated March 14, 2019 from his attorneys, Mr. T reiterated
                                                                                         28
                                                                                                his rights to Leafly and proposed several demands seeking resolution of the
                                                                                                                                         6
                                                                                              Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 7 of 13 Page ID #:7




                                                                                         1      matter. A true and correct copy of the letter is attached as Exhibit 3 to this
                                                                                         2      complaint.
                                                                                         3
                                                                                                      24.     On May 10, 2019, Leafly responded from its attorneys again
                                                                                         4
                                                                                                refuting any claims of trademark infringement. Counsel did not address the right
                                                                                         5
                                                                                                of publicity violations. A true and correct copy of the letter is attached as
                                                                                         6
                                                                                                Exhibit 4 to this complaint.
                                                                                         7
                                                                                         8
                                                                                                      25.     On May 17, 2019, by way of his attorneys, Mr. T responded to
                                                             Facsimile: (310) 394-4477




                                                                                         9
                                                                                                counsel for Leafly refuting Leafly’s position, continuing his demands, and
                                                                                         10
                                                                                                proposing a resolution. A true and correct copy of the letter is attached as
                                                                                         11
CISLO & THOMAS LLP




                                                                                                Exhibit 5 to this complaint.
                                         Los Angeles, CALIFORNIA 90025




                                                                                         12
                                              12100 Wilshire Blvd.
            Attorneys at Law




                                                                                         13
                                                 www.cislo.com
                                                  SUITE 1700




                                                                                                      26.     Leafly and its counsel did not respond.
                                                                                         14
                         Telephone: (310) 979-9190




                                                                                         15
                                                                                                                          FIRST CAUSE OF ACTION
                                                                                         16
                                                                                                            (For False Designation of Origin and False Representation
                                                                                         17
                                                                                                                            as against all Defendants)
                                                                                         18
                                                                                         19
                                                                                                      27.     Plaintiff realleges and incorporates paragraphs 1 through 26 above
                                                                                         20
                                                                                                as though fully set forth herein.
                                                                                         21
                                                                                         22
                                                                                         23           28.     Defendants’ unauthorized use in commerce of their confusingly
                                                                                         24     similar Mrt mark as alleged herein is likely to deceive consumers as to the
                                                                                         25     origin, source, sponsorship, or affiliation of Defendants’ cannabis product and is
                                                                                         26     likely to cause consumers to believe, contrary to fact, that Defendants’ product is
                                                                                         27     sold, authorized, endorsed, or sponsored by Plaintiff, or that Defendants are in
                                                                                         28     some way affiliated with or sponsored by Plaintiff.

                                                                                                                                         7
                                                                                              Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 8 of 13 Page ID #:8




                                                                                         1
                                                                                                      29.    Defendants’ unauthorized use in commerce of the confusingly
                                                                                         2
                                                                                                similar Mrt mark as alleged herein constitutes use of a false designation of origin
                                                                                         3
                                                                                                and misleading description and representation of fact.
                                                                                         4
                                                                                         5
                                                                                         6            30.    Upon information and belief, Defendants’ conduct as alleged herein
                                                                                         7      is willful and is intended to and is likely to cause confusion, mistake or deception
                                                                                         8      as to the affiliation, connection, or association of Defendants with Plaintiff.
                                                             Facsimile: (310) 394-4477




                                                                                         9
                                                                                         10
                                                                                         11           31.    Defendants’ conduct as alleged herein constitutes false designation of
CISLO & THOMAS LLP


                                         Los Angeles, CALIFORNIA 90025




                                                                                         12     origin and false representation in violation of Section 43(a) of the Lanham Act,
                                              12100 Wilshire Blvd.
            Attorneys at Law




                                                                                         13     15 U.S.C. § 1125(a).
                                                 www.cislo.com
                                                  SUITE 1700




                                                                                         14
                         Telephone: (310) 979-9190




                                                                                         15
                                                                                                      32.    Defendants’ willful acts of unfair competition are likely to cause,
                                                                                         16
                                                                                                and upon information and belief have caused and are causing, great and
                                                                                         17
                                                                                                irreparable injury to Plaintiff and his MR. T mark and to the business reputation
                                                                                         18
                                                                                                and goodwill represented thereby. Unless defendants are restrained, Plaintiff
                                                                                         19
                                                                                                will have no adequate remedy at law that will compensate for the continued and
                                                                                         20
                                                                                                irreparable harm he will suffer if Defendants’ infringing acts are allowed to
                                                                                         21
                                                                                                continue.
                                                                                         22
                                                                                         23
                                                                                         24           33.    As a direct result of Defendants’ conduct, Plaintiff has suffered
                                                                                         25     injury and is entitled to injunctive relief, and is further entitled to his attorneys’
                                                                                         26     fees and costs under Sections 34 and 35 of the Lanham Act 15 U.S.C. §§ 1116
                                                                                         27     and 1117.
                                                                                         28

                                                                                                                                           8
                                                                                              Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 9 of 13 Page ID #:9




                                                                                         1                             SECOND CAUSE OF ACTION
                                                                                         2                      (For Common Law Trademark Infringement
                                                                                         3                                    as against all Defendants)
                                                                                         4
                                                                                         5            34.   Plaintiff repeats and incorporates the allegations set forth in
                                                                                         6      paragraphs 1 through 33 above as though fully set forth herein.
                                                                                         7
                                                                                         8
                                                                                                      35.   Mr. T owns and uses his MR. T trademark and enjoys common law
                                                             Facsimile: (310) 394-4477




                                                                                         9
                                                                                                rights in the trademark in California and throughout the United States in
                                                                                         10
                                                                                                connection with his duly licensed products. Those rights are senior and superior
                                                                                         11
CISLO & THOMAS LLP




                                                                                                to any rights which Leafly may claim in and to its infringing mark.
                                         Los Angeles, CALIFORNIA 90025




                                                                                         12
                                              12100 Wilshire Blvd.
            Attorneys at Law




                                                                                         13
                                                 www.cislo.com
                                                  SUITE 1700




                                                                                                      36.   Leafly’s use of the confusingly similar MR. T mark in commerce is
                                                                                         14
                                                                                                intentionally designed to mimic Mr. T’s trademark so as to likely cause
                         Telephone: (310) 979-9190




                                                                                         15
                                                                                                confusion regarding the source of Leafly’s products, in that purchasers thereof
                                                                                         16
                                                                                                will be likely to associate such products with, as originating from, or as approved
                                                                                         17
                                                                                                by Mr. T, all to the detriment of Mr. T.
                                                                                         18
                                                                                         19
                                                                                                      37.   Leafly’s infringement will continue unless enjoined.
                                                                                         20
                                                                                         21
                                                                                                                         THIRD CAUSE OF ACTION
                                                                                         22
                                                                                                               (For Violation of Right of Publicity Pursuant to
                                                                                         23
                                                                                                                         California Civil Code § 3344)
                                                                                         24
                                                                                         25
                                                                                                      38.   Mr. T repeats and incorporates the allegations set forth in
                                                                                         26
                                                                                                paragraphs 1 through 37 above as though fully set forth herein.
                                                                                         27
                                                                                         28

                                                                                                                                        9
                                                                                          Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 10 of 13 Page ID #:10




                                                                                         1          39.    Mr. T has been officially known by the name Mr. T since 1982,
                                                                                         2    having legally changed his name then, and has rights in his name, likeness,
                                                                                         3    voice, and persona based upon his past activities and performances on television,
                                                                                         4    feature films, professional wrestling, and volunteer outreach related efforts.
                                                                                         5
                                                                                         6          40.    Mr. T’s likeness is wholly associated with himself and is deserving
                                                                                         7    of having his Right of Publicity adequately protected.
                                                                                         8
                                                             Facsimile: (310) 394-4477




                                                                                         9          41.    Leafly has knowingly used Mr. T’s name in connection with a
                                                                                         10   cannabis strain for the purpose of advertising or selling, or soliciting purchases
                                                                                         11   of, cannabis products without Mr. T’s prior consent.
CISLO & THOMAS LLP


                                         Los Angeles, CALIFORNIA 90025




                                                                                         12
                                              12100 Wilshire Blvd.
            Attorneys at Law




                                                                                         13         42.    The use of Mr. T’s name was for advertising purposes of a cannabis
                                                 www.cislo.com
                                                  SUITE 1700




                                                                                         14   strain.
                         Telephone: (310) 979-9190




                                                                                         15
                                                                                         16         43.    There is a direct connection between the use of “Mr. T” and the
                                                                                         17   commercial purpose of advertising a cannabis strain as it is listed on the Leafly
                                                                                         18   website as Mr. T as shown below:
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22         44.    Leafly’s acts constitute a violation of Mr. T’s Right of Publicity in
                                                                                         23   violation of the California Civil Code § 3344.
                                                                                         24
                                                                                         25         45.    Mr. T alleges that the acts violating his Right of Publicity
                                                                                         26   undertaken by Leafly were intentionally and knowingly undertaken and were
                                                                                         27   directed toward capitalizing on Mr. T’s positive and world-renowned reputation
                                                                                         28   and was done with a willful disregard of his publicity rights.

                                                                                                                                      10
                                                                                           Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 11 of 13 Page ID #:11




                                                                                          1
                                                                                          2          46.   By reason of Leafly’s acts violating his Right of Publicity, Mr. T
                                                                                          3   has suffered and will continue to suffer irreparable injury unless and until this
                                                                                          4   Court enters an order enjoining Leafly from any further acts violating his
                                                                                          5   publicity right. Leafly’s continuing acts in violation of Mr. T’s Right of
                                                                                          6   Publicity, unless enjoined, will cause irreparable damage to Mr. T in that it will
                                                                                          7   have no adequate remedy at law to compel Leafly to cease such acts. Mr. T will
                                                                                          8   be compelled to prosecute a multiplicity of actions, one action each time Leafly
                                                             Facsimile: (310) 394-4477




                                                                                          9   commits such acts, and in each such action it will be extremely difficult to
                                                                                         10   ascertain the amount of compensation which will afford Mr. T adequate relief.
                                                                                         11   Mr. T is therefore entitled to an injunction against further conduct that violates
CISLO & THOMAS LLP


                                         Los Angeles, CALIFORNIA 90025




                                                                                         12   his rights by Leafly.
                                              12100 Wilshire Blvd.
            Attorneys at Law




                                                                                         13
                                                 www.cislo.com
                                                  SUITE 1700




                                                                                         14                               PRAYER FOR RELIEF
                         Telephone: (310) 979-9190




                                                                                         15
                                                                                         16         WHEREFORE, Mr. T demands judgment against Leafly and Does 1-9, as
                                                                                         17 follows:
                                                                                         18
                                                                                         19         A.     For an order permanently enjoining Leafly and Does 1-9, and their
                                                                                         20 officers, directors, agents, servants, attorneys, and employees and all other
                                                                                         21 persons acting in concert with them, from: (1) committing any further acts of
                                                                                         22 trademark infringement, including using the MR. T name in connection with any
                                                                                         23 advertisement, solicitation, or sale of cannabis products; (2) using any term that is
                                                                                         24 likely to be confused with the MR. T trademark asserted in this complaint; (3)
                                                                                         25 representing directly or indirectly in any form or manner whatsoever that any
                                                                                         26 product Leafly and/or Does 1-9 offer for sale is associated with or approved by
                                                                                         27 Mr. T when, in fact, it is not; and/or (4) passing off or inducing or enabling
                                                                                         28 others to sell or pass off any non-Mr. T product as an Mr. T product or as a

                                                                                                                                       11
                                                                                           Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 12 of 13 Page ID #:12




                                                                                          1 product endorsed or approved by Mr. T; or (5) committing any further acts of
                                                                                          2 unauthorized uses of Mr. T’s name or likeness for commercial and certain other
                                                                                          3 exploitative purposes;
                                                                                          4
                                                                                          5         B.     For an order directing Leafly and Does 1-9 to file with this Court and
                                                                                          6 to serve on Mr. T within thirty (30) days after service on Leafly of each
                                                                                          7 injunction granted as a result of this action, or such extended period as the Court
                                                                                          8 may direct, a report in writing, under oath, setting forth in detail the manner and
                                                             Facsimile: (310) 394-4477




                                                                                          9 form in which Leafly has complied with the injunction and order of the Court;
                                                                                         10
                                                                                         11         C.     For an award of costs, including attorneys’ fees, incurred in bringing
CISLO & THOMAS LLP


                                         Los Angeles, CALIFORNIA 90025




                                                                                         12 this action;
                                              12100 Wilshire Blvd.
            Attorneys at Law




                                                                                         13
                                                 www.cislo.com
                                                  SUITE 1700




                                                                                         14         D.     For a judgment awarding Mr. T prejudgment and post-judgment
                         Telephone: (310) 979-9190




                                                                                         15 interest until the award is fully paid by Leafly; and
                                                                                         16
                                                                                         17         E.     For such other and further relief as this Court may deem just and
                                                                                         18 equitable under the circumstances.
                                                                                         19
                                                                                         20                                         Respectfully submitted:
                                                                                         21                                         CISLO & THOMAS LLP
                                                                                         22
                                                                                         23 Dated: August 22, 2019                  /s/Daniel M. Cislo
                                                                                         24                                         Daniel M. Cislo, Esq.
                                                                                                                                    David B. Sandelands, Esq.
                                                                                         25
                                                                                         26                                         Attorneys for Plaintiff,
                                                                                                                                    Mr. T
                                                                                         27
                                                                                         28

                                                                                                                                      12
                                                                                          Case 2:19-cv-07286 Document 1 Filed 08/22/19 Page 13 of 13 Page ID #:13




                                                                                         1                                  DEMAND FOR JURY TRIAL
                                                                                         2
                                                                                         3              Plaintiff hereby demands a trial by jury on all issues raised by the
                                                                                         4 Complaint that are so triable.
                                                                                         5
                                                                                         6                                                                 Respectfully submitted:
                                                                                         7                                                                 CISLO & THOMAS LLP
                                                                                         8
                                                             Facsimile: (310) 394-4477




                                                                                         9 Dated: August 22, 2019                                          /s/Daniel M. Cislo
                                                                                         10                                                                Daniel M. Cislo, Esq.
                                                                                                                                                           David B. Sandelands, Esq.
                                                                                         11
CISLO & THOMAS LLP


                                         Los Angeles, CALIFORNIA 90025




                                                                                         12                                                                Attorneys for Plaintiff,
                                              12100 Wilshire Blvd.




                                                                                                                                                           Mr. T
            Attorneys at Law




                                                                                         13
                                                 www.cislo.com
                                                  SUITE 1700




                                                                                         14
                         Telephone: (310) 979-9190




                                                                                         15   \\Srv-db\tmdocs\19-38042\Complaint for Trademark Infringement.docx

                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                                               13
